                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ERNEST LEE DEAN,
                                                                         Case No. 2: 19-cv-02050-JR
               Plaintiff,
                                                                    ORDER TO DISMISS IN PART
       V.

SNAKE RIVER CORRECTIONAL INSTITUTION,
et al.,

              Defendants.

IMMERGUT, J.

       Plaintiff, an inmate at the Snake River Correctional Institution, brings this civil rights action

pursuant to 42 U.S.C. § 1983. The Court previously granted plaintiffs Application to Proceed In

Forma Pauperis.      However, for the reasons set forth below, the Court dismisses plaintiff's

Complaint in part.

                                         BACKGROUND
       Plaintiff alleges claims of violation of his right to be free from cruel and unusual punishment

under the Eighth Amendment. In addition to several individual defendants, plaintiff names the

"Snake River Correctional Institution" and the "Oregon Department of Corrections" as defendants.



1 - ORDER TO DISMISS IN PART
                                            STANDARDS

       A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2) & 1915A(b).

When a plaintiff is proceeding pro se, the court must construe the pleadings liberally and afford the

plaintiff the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Moreover, before

dismissing a pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff

with a statement of the complaint's deficiencies. Karim-Panahi v. Los Angeles Police Dept., 839

F.2d 621, 623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A prose

litigant will be given leave to amend his or her complaint unless it is clear that the deficiencies of

the complaint cannot be cured by amendment. Karim-Panahi, 839 F.2d at 623; Lopez v. Smith, 203

F.3d 1122, 1130-31 (9th Cir. 2000).

                                            DISCUSSION

       The Eleventh Amendment preserves the sovereign immunity of the states by providing that

the judicial power of the United States "shall not be construed to extend to any suit in law or equity,

commenced or prosecuted" against a state. "The Eleventh Amendment bars suits against the State

or its agencies for all types of relief, absent unequivocal consent by the state. The Eleventh

Amendment jurisdictional bar applies regardless of the nature of relief sought and extends to

instrumentalities and agencies." Krainski v. Nevada ex rel. Bd ofRegents ofNevada Sys. ofHigher

Educ., 616 F .3d 963, 967 (9th Cir. 2010) (internal quotations and citations omitted); see also McCall

v. Oregon, Case NO. 3:12-cv-00465-PK, 2013 WL 6196966, at *8 (D. Or. Nov. 13, 2013 ("[t]he


2 - ORDER TO DISMISS IN PART
State of Oregon has not waived it immunity" in § 1983 cases).          Because the Snake River

Correctional Institution and the Oregon Department of Corrections are immune from suit, plaintifrs

claims against these defendants must be dismissed with prejudice.

                                         CONCLUSION

       Based on the foregoing, IT IS ORDERED that plaintiffs Complaint is DISMISSED IN

PART. Plaintiffs claims against defendants Snake River Correctional Institution and Oregon

Department of Corrections are DISMISSED. Because plaintiff cannot cure the deficiencies of his

claims against these defendants, the dismissal of his claims against the Snake River Correctional

Institution and the Oregon Department of Corrections is with prejudice.

       IT IS SO ORDERED.

       DATED this _!f,'flA-day of January, 2020.



                                           ~~United States District Judge




3 - ORDER TO DISMISS IN PART
